Citation Nr: 0740108	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  06-03 763A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

4.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

5.  Entitlement to service connection for skin cancer.

6.  Entitlement to service connection for scars.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for bilateral tinnitus.

9.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969 and from December 1970 to December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 2005 
and December 2005 of the St. Louis, Missouri, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
the veteran's claims.

The veteran participated in a Travel Board hearing in 
September 2007 with the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder.


The issue of entitlement to a total disability rating based 
on individual unemployability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
veteran will be notified if any further action on his part is 
required.


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of peripheral 
neuropathy, for either the upper or lower extremities.

2.  The veteran does not have skin cancer that is the result 
of a disease or injury in service or the result of exposure 
to herbicides in service.

3.  The veteran does not have scars that are the result of a 
disease or injury in service.

4.  The veteran does not have a current diagnosis of 
depression.

5.  The veteran does not have a current diagnosis of a left 
eye disability.

6.  The veteran does not have bilateral hearing loss that is 
the result of a disease or injury in service.

7.  The veteran does not have bilateral tinnitus that is the 
result of a disease or injury in service.




CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper extremities was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Skin cancer was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

4.  Scars were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

5.  Depression was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

6.  A left eye disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

7.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

8.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007);  38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to the initial adjudications of the veteran's claims, 
letters dated in January 2005 and February 2005 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The aforementioned letters told 
him to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-21.  Since the Board has concluded that 
the preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

Regarding the veteran's claims of entitlement to service 
connection for peripheral neuropathy of the extremities, 
bilateral hearing loss and bilateral tinnitus, the veteran 
was afforded VA medical examinations in May and December 2005 
to obtain opinions as to whether the aforementioned 
conditions could be directly attributed to service.  Further 
examination or opinion is not needed on the peripheral 
neuropathy, hearing loss and tinnitus claims because, at a 
minimum, there is no persuasive and competent evidence that 
the claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail below.  

With regard to the veteran's claims of entitlement to service 
connection for skin cancer, scars, depression and a left eye 
disability, the veteran was not afforded VA examinations.  
The Board initially notes that the veteran does not have 
current diagnoses of depression or a left eye disability.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

The Board concludes that further examinations are not needed 
in this case because the only evidence indicating the veteran 
"suffered an event, injury or disease in service" is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that medical opinions would aid in 
substantiating the veteran's claims since they could not 
provide evidence of past events.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claims

I.  Service Connection, Generally

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In addition, service connection may be presumed for certain 
chronic diseases, including organic disease of the nervous 
system (such as sensorineural hearing loss and peripheral 
neuropathy) and cancer, that are manifested to a compensable 
degree within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A.  Depression and Left Eye Disability

The veteran alleges that he currently suffers from depression 
and a left eye disability.  

Review of the veteran's service medical records does not 
reveal that the veteran complained of or was treated for 
either of these conditions.  The veteran has also not 
provided current diagnoses for these conditions.  In fact, 
the VA examination conducted in May 2005 noted that the 
veteran's eyes revealed no exudates, hemorrhages or cataracts 
and visual fields were grossly full to confrontation 
bilaterally.  See VA examination report, May 5, 2005.  There 
is no evidence at all pertaining to depression.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed left eye disability and depression, service 
connection may not be granted.  See also Degmetich v. Brown, 
104 F. 3d 1328 (Fed. Cir. 1997). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection for 
a left eye disability and depression, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the veteran's claims being related to service.  There is not 
an approximate balance of evidence.  



B.  Peripheral Neuropathy of the Extremities

The veteran alleges that he currently suffers from peripheral 
neuropathy of the upper and lower extremities that is either 
due to a vascular condition caused by his heart condition or 
to service.  

For certain chronic disorders, including acute and subacute 
peripheral neuropathy, service connection may be granted if 
the disease becomes manifest to a compensable degree within 
one year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002 & 
Supp. 2007), 38 C.F.R. § 3.307(6)(iii) (2007).  As the 
veteran has already been awarded service connection for 
diabetes mellitus, Type II, based on Agent Orange exposure, 
the Board concedes that the veteran had in-country service 
and was exposed to Agent Orange.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed. Cir. 1994); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992); 38 C.F.R. § 3.303(d) (2007). 

Review of the veteran's service medical records does not 
reveal that the veteran ever complained of or was treated for 
peripheral neuropathy.  The first record of treatment with 
regard to the upper extremities was in June 1995.  The 
veteran underwent Magnetic Resonance Imaging (MRI) of the 
right elbow.  See MRI report, Richard E. Hulsey, M.D., June 
13, 1995.  The findings suggested either tendonitis or a 
partial tear of the distal biceps tendon.  There was no 
significant elbow effusion present.  Id.

The Board notes that the veteran is service connected for a 
heart disability, secondary to his service-connected diabetes 
mellitus, Type II.  The veteran has an extensive history of 
heart problems.  In September 2000, the veteran was seen with 
complaints of right lower extremity pain.  See treatment 
note, Russel R. Kraeger, M.D., September 13, 2000.  It was 
noted that the veteran had a long history of bilateral 
femoral popliteal occlusive disease.  The veteran had 
bilateral femoral popliteal bypass graft surgery in September 
and December 2000.  Id.  There was no indication in the 
record that the veteran's right lower extremity pain was 
peripheral neuropathy.

In July 2002, the veteran participated in an examination to 
determine his eligibility for Social Security disability.  
The examiner noted that the veteran complained of very 
diminished sensation with numbness and burning of the legs 
and feet.  Examination of the lower extremities revealed 
vascular trophic changes of both legs and feet, including 
rubor, shiny skin and absence of hair growth.  He had weakly 
palpable posterior tibial pulses bilaterally, plus one 
dependent edema at both ankles and graded active motor 
strength of 4/5 bilaterally.  See examination report for 
Social Security Administration, Michael J. O'Day, D.O., July 
8, 2002..  

Examination of the upper extremities revealed thumb and 
fingertip mobility to be well-preserved bilaterally.  Grip 
strength was 5/5 and there was no intrinsic musculature 
atrophy of either hand.  Neurological examination findings 
demonstrated deep tendon reflexes that were equal and 
symmetrical in the upper extremities and absent at the knees 
and ankles.  Vibratory, light tough and pinprick sensation 
was densely diminished in both lower extremities.  Rapid 
alternating movements of the hands were performed well, 
Lasague's sign was negative and Romberg and Babinski signs 
were absent.  The examiner diagnosed the veteran with 
bilateral ulnar nerve transposition with peripheral vascular 
arterial disease status post bilateral femoral popliteal 
bypass.  Id.

In November 2002, the veteran was seen by his general 
practitioner who noted that the veteran had a possible 
diagnosis of "neuropathy".  See treatment note, Kenneth E. 
Ross, M.D.  Dr. Ross did not indicate how he had arrived at 
this conclusion.  There was also no statement as to which 
part of the body was affected.  The Board observes that the 
Court has held that medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  

Rebutting Dr. Ross' supposition, the veteran was seen at the 
VA Medical Center (VAMC) in St. Louis in May 2003 for an 
Electromyograph (EMG) Nerve Conduction Velocity (NCV) study.  
The study of both feet and legs was normal.  There was no 
electrophysiological evidence consistent with neuropathy.  
The examiner noted that the veteran could have lumbosacral 
radiculopathy.  It was also noted that vascular insufficiency 
or plantar fasciitis could be the cause of the veteran's 
pain.  See VA EMG NCV report, May 9, 2003.

In July 2003, the veteran participated in a VA heart 
examination.  Upon physical examination, the bilateral upper 
and lower extremities were noted to be warm with brisk 
capillary refill.  There was no discoloration, though trace 
edema was noted on the right lower extremity.  There was no 
evidence of neurological defect.  See VA examination report, 
July 14, 2003.

In May 2005, the veteran participated in a general VA 
examination.  Examination of the lower extremities revealed 
surgical scars consistent with bilateral femoral popliteal 
bypass.  There were impressive vascular trophic changes of 
both legs and feet, including rubor, shiny skin with absence 
of hair growth and somewhat dystrophic toenails.  The veteran 
demonstrated weakly palpable posterior tibial pulses 
bilaterally with no dependent edema.  The veteran's graded 
active motor strength was 4/5 bilaterally.  Examination of 
the upper extremities revealed thumb to fingertip mobility 
was well preserved bilaterally.  The grip strength was 4/5 
bilaterally and there was no intrinsic muscle atrophy of 
either hand.  Neurological examination noted absent knee and 
ankle reflexes, but the reflexes were equal and symmetric in 
the upper extremities.  Vibratory, light touch and pinprick 
sensation were diminished in a stocking distribution to both 
lower extremities.  Lasegue's sign was negative bilaterally 
and Romberg and Babinski signs were absent.  The examiner 
concluded that it was less likely than not that the veteran 
had neuropathy of the upper and lower extremities.  The 
examiner believed that the veteran had intact monofilament 
testing at the innervation of the median nerves of both 
hands, whereas it was somewhat diminished in the ulnar 
distribution, consistent with ulnar neuropathy, but not 
diabetic-related.  The veteran was noted to have peripheral 
vascular occlusive disease of the lower extremities.  See VA 
examination report, May 10, 2005.

The veteran was later seen by Dr. Lee in October 2005 with 
complaints of chest pain.  Intermittent claudication was 
noted in both legs.  Examination of the extremities revealed 
no edema or cyanosis; both femoral arteries were 1 to 2+.  
The left side was red and cold, similar to femoral artery 
palpable hardening but again about 2+ and palpable.  Both 
pedal pulses were not well palpable, no dorsalis pedis or 
posterior tibialis was palpable and there were no focal 
neurological findings.  See treatment note, Jung H. Lee, 
M.D., October 3, 2005.  Soon after this examination, the 
veteran underwent percutaneous transluminal coronary 
angioplasty and stent to the mid left circumflex artery.  See 
Jung H. Lee, M.D., operative report, October 5, 2005.

Though a veteran is entitled to presumptive service 
connection for herbicide exposure after serving in Vietnam, 
he must demonstrate one of the disabilities noted in the 
regulations.  See 38 C.F.R. § 3.307(6)(iii) (2007).  Though 
acute and subacute peripheral neuropathy are noted as 
presumptive conditions, the veteran has not been diagnosed 
with either.  Thus, the veteran's claim fails on a 
presumptive basis.  The veteran has not alleged that 
peripheral neuropathy is the direct result of service.  The 
claim also fails as being secondary to service-connected 
diabetes mellitus or heart condition.  Most importantly 
however, the veteran does not have a current diagnosis of 
peripheral neuropathy of the upper and lower extremities.

As noted above, in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau, supra; Gilpin, supra.  In the absence of diagnosed 
peripheral neuropathy, service connection may not be granted.  
See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection for 
peripheral neuropathy, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the veteran's 
claims being related to service or secondary to a service-
connected disability.  There is not an approximate balance of 
evidence.  

C.  Skin Cancer and Scars

The veteran alleges that he was diagnosed with skin cancer as 
a result of exposure to herbicides in service that resulted 
in his current facial and arm scarring.

As noted above, a veteran is entitled to presumptive service 
connection for specific diseases that manifest within one 
year of discharge from service, or one year since last 
exposure to herbicides.  Skin cancer is one of the chronic 
disease presumptive conditions listed in 38 C.F.R. § §  3.307 
and 3.309, but not with respect to herbicide exposure.  Thus, 
the veteran must demonstrate skin cancer within one year of 
service discharge to be afforded the chronic disease 
presumption.  With respect to herbicide exposure, the veteran 
is not afforded presumptive service connection.  However, 
under Combee, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 
(Fed. Cir. 1994); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992); 38 C.F.R. § 3.303(d) (2007). 

Review of the veteran's service medical records is completely 
negative for any complaints of or treatment for skin cancer 
or scarring.  The veteran's service entrance examination 
noted the veteran's skin to be normal.  See Standard Form 
(SF) 88, February 2, 1966.  The only note in the veteran's 
service medical records that mentions the skin was dated in 
September 1967, where the veteran was treated for a puncture 
wound of the forehead.  See service medical records, 
September 1, 1967.  The veteran participated in three 
examinations after sustaining the puncture wound, and each 
examination report noted normal skin.  See SF 88; November 
17, 1969, December 16, 1970 and December 1972.

After discharge from service, the first notation that the 
veteran suffered from any skin problems was in July 2002, 
approximately 30 years after the veteran had been discharged 
from service.  The Social Security disability examination in 
July 2002 noted that the veteran had no history of unusual 
rashes, jaundice or herpes zoster.  The veteran reported that 
he had been informed that he had a basal cell carcinoma near 
his left eye.  The examiner diagnosed the veteran with a 
likely cutaneous carcinoma of the left face.  A subsequent 
VAMC treatment note in March 2003 also indicated that the 
veteran had a large squamous cell carcinoma.  In October 
2005, a private treatment note indicated that the veteran had 
a scar on his left temple.  See private treatment note, Jung 
H. Lee, M.D., October 3, 2005.  The Board concedes that the 
veteran has been diagnosed with skin cancer and has a scar on 
his left temple.  See Hickson, supra.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest 2002 complaints, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of skin cancer complaints, symptoms, or findings for 
30 years between the period of active duty and the medical 
reports dated in 2004 is itself evidence which tends to show 
that skin cancer did not have its onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

Additionally, there is no medical evidence in the claims 
folder that substantiates the veteran's claim that his 
current conditions are the result of a disease or injury in 
service.  The only evidence in support of the veteran's claim 
is his own lay testimony.  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss in-
service injury.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence). 

As the veteran has failed to show that he suffered from skin 
cancer in service or within one year of service discharge, 
with resultant scarring, and has not provided a medical nexus 
between his current conditions and service, the claims must 
fail.  See Hickson, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection for 
skin cancer and scars, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the veteran's 
claims being related to service.  There is not an approximate 
balance of evidence.  

D.  Bilateral Hearing Loss and Tinnitus

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and sensorineural 
hearing loss (as an organic disease of the nervous system) 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in, or aggravated by, 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).

The veteran alleges that his current bilateral hearing loss 
and tinnitus are the result of noise exposure during service.

VA has specifically defined what is meant by a "disability" 
for the purposes of service connection for impaired hearing.  
See 38 C.F.R. § 3.385 (2007).  ("[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.").

Review of the veteran's service medical records did not 
reveal any complaints of or treatment for hearing loss or 
tinnitus.  The Board notes the following audiometric findings 
upon entrance into service:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
n/a
0
LEFT
0
5
0
n/a
0

See SF 88, entrance examination, February 2, 1966.

In November 1969, the veteran participated in an examination 
prior to his separation from his first tour of service.  The 
audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
n/a
10
LEFT
0
0
0
n/a
10

See SF 88, separation examination, November 17, 1969.
At the veteran's entrance into his second tour of service, 
the audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
n/a
15
LEFT
5
-10
-5
n/a
15

See SF 88, entrance examination, December 16, 1970.  
Additionally, the veteran himself stated that he was in good 
health and did not suffer from any hearing loss or ear 
trouble.  See SF 89, entrance examination, December 16, 1970.  
Though the veteran's separation examination did not list 
specific audiometric findings, it was noted that the veteran 
had "passed."  See SF 88, separation examination, 
December 2, 1972.  There were no additional complaints of 
hearing loss or acoustic trauma during service.

In sum, there is no evidence of hearing loss or tinnitus 
during active duty; and there is no evidence of sensorineural 
hearing loss within one year of the veteran's service 
separation.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007); 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In fact, 
there is no evidence of hearing problems for many decades 
after service discharge.  See Forshey, supra.

The first medical evidence of hearing loss and reported 
tinnitus was in May 2005 when the veteran was afforded a VA 
audiological examination.  Unfortunately, inadequate results 
were obtained and the veteran was scheduled for a new 
examination.  See VA examination report, May 17, 2005.

The veteran was later scheduled for an October 2005 VA 
audiological examination.  Though the veteran's claims folder 
was not reviewed during this examination, the veteran's 
audiometric findings were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
45
50
LEFT
30
25
25
40
55

The Board concedes that the veteran currently suffers from 
bilateral hearing loss.  See Hickson, supra.

The veteran also complained of bilateral tinnitus during the 
examination.  He reported that he had experienced ringing in 
his ears since he was in service.  The examiner did not 
provide a nexus opinion.  See VA examination, October 20, 
2005.  The veteran was scheduled for another VA audiological 
examination in December 2005.  The examiner reviewed the 
veteran's claims folder and noted that the veteran had 
demonstrated normal hearing at the time of his separation 
from service.  At the time of the examination, the veteran 
reported that his tinnitus began in the late 1970's, several 
years after his discharge from service.  Thus, the examiner 
concluded that it was not likely that the veteran's bilateral 
hearing loss and bilateral tinnitus were related to service.  
See VA audiological examination, December 8, 2005.

There is no medical evidence in the claims folder that 
substantiates the veteran's claim that his current hearing 
loss and tinnitus are the result of a disease or injury in 
service.  The only evidence in support of the veteran's claim 
is his own lay testimony.  Though the veteran is competent to 
discuss what he experienced in service, he is not competent 
to diagnose a medical disorder or render an opinion as to the 
cause or etiology of a current disorder.  See Layno, supra; 
Rucker, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection for 
bilateral hearing loss and bilateral tinnitus, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  In this case, for the reasons and 
bases discussed above, a reasonable doubt does not exist 
regarding the veteran's claims being related to service.  
There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for a left eye disability 
is denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for peripheral neuropathy 
of the upper extremities is denied.

Entitlement to service connection for peripheral neuropathy 
of the lower extremities is denied.

Entitlement to service connection for skin cancer is denied.

Entitlement to service connection for scars is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.




REMAND

The Board finds that additional development is required prior 
to the adjudication of the veteran's claim of entitlement to 
a total disability rating based on individual unemployability 
(TDIU).

In order for a veteran to prevail on a claim for a TDIU, the 
record must reflect some factor, which takes his case outside 
of the norm.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in and of itself is a recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  A VA examining physician should 
generally address the extent of functional and industrial 
impairment due to the veteran's service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App. 229 (1994).

Under these circumstances, the Board finds that a well-
reasoned, well-supported medical opinion is needed from a VA 
examiner, addressing the question of whether the veteran's 
service-connected disorders renders him unemployable.  See 
38 U.S.C.A. § 5103A(d) (West 2002); see also Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994) (the Board has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the medical records from the 
VA Medical Center in St. Louis, 
Missouri, for treatment the veteran has 
received from January 2007 to the 
present.  Any additional recent private 
medical records indicated by the veteran 
should also be obtained.

2.  After obtaining the recent VA and 
private records, the veteran should be 
scheduled for a VA examination to 
determine whether his service-connected 
diabetes mellitus, Type II, and the 
associated heart condition render him 
unemployable.

The veteran's claims folder must be 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should explain the rationale 
for any opinion given regarding the 
effect of the veteran's service-
connected disabilities on his ability 
to obtain or maintain employment.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
VCAA have been completed, the RO should 
readjudicate the claim on the merits.  
If the benefit sought is not granted, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


